As filed with the Securities and Exchange Commission on September 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22396 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman High Yield Strategies Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: July 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. JULY 31, 2012 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† Bank Loan Obligationsµ (12.4%) All Telecom (0.6%) Crown Castle, Term Loan B, due 1/31/19 ¢^^ Level 3 Financing, Inc., Term Loan, due 3/13/14 ¢^^ Level 3 Financing, Inc., Term Loan B3, 5.75%, due 9/1/18 Automotive (1.7%) Chrysler Automotive, Term Loan B, 6.00%, due 5/24/17 Goodyear Tire & Rubber Company, Second Lien Term Loan, 4.75%, due 4/15/19 Building & Development (1.0%) Realogy, Term Loan B-2, due 10/10/16 ¢^^ Business Equipment & Services (0.3%) Monitronics, Term Loan B, 5.50%, due 3/23/18 Cable & Satellite Television (0.4%) Charter Communications Operating LLC, Term Loan D, 4.00%, due 4/9/19 Electronics - Electrical (0.3%) Datatel, Inc., Term Loan B, 6.25%, due 7/31/18 Financial Intermediaries (1.9%) First Data, Term Loan B-4, 5.25%, due 3/24/17 Springleaf, Term Loan B, 5.50%, due 5/10/17 ¢^^ Health Care (1.5%) EMS, Term Loan B, 5.25%, due 5/25/18 Pharmaceutical Product Development, Inc., Term Loan B, 6.25%, due 12/5/18 United Surgical Partners Int'l, Inc., Term Loan B, due 4/19/17 ¢^^ United Surgical Partners Int'l, Inc., Term Loan B2, due 4/1/19 ¢^^ Health Facilities (0.3%) HCA, Inc., Term Loan B2, due 3/31/17 ¢^^ Insurance (0.3%) Hologic, Term Loan, due 7/18/19 ¢^^ Lodging & Casinos (1.1%) Ceasers Entertainment Operating Co., Term Loan B5, 4.50%, due 1/28/18 Station Casinos, Term Loan B-2, due 6/17/16 ¢^^ Nonferrous Metals - Minerals (0.5%) Arch Coal, Term Loan B, 5.75%, due 5/14/18 Oil & Gas (0.9%) Chesapeake Energy, Term Loan B, 8.50%, due 12/2/17 ¢^^ Publishing (0.2%) Cengage Learning, Term Loan B1, 5.75%, due 7/31/17 ¢^^ Radio & Television (0.5%) Clear Channel, Term Loan A, 3.65%, due 7/30/14 Univision Communications, Inc., Term Loan, due 3/31/17 ¢^^ Retailers (except food & drug) (0.3%) Amscan Holdings, Inc., Term Loan, due 7/25/19 ¢^^ Utilities (0.6%) Calpine Corporation, Term Loan B, 4.50%, due 4/1/18 Total Bank Loan Obligations (Cost $33,233,556) Corporate Debt Securities (125.0%) Airlines (1.6%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ United Airlines, Inc., Senior Secured Notes, 9.88%, due 8/1/13 ñ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 Automakers (1.4%) Chrysler Group LLC/CG Co-Issuer, Inc., Secured Notes, 8.00%, due 6/15/19 Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Banking (4.5%) Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ØØ Ally Financial, Inc., Guaranteed Notes, 7.50%, due 9/15/20 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 11/1/31 Building & Construction (0.7%) Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 5/15/19 Shea Homes L.P., Senior Secured Notes, 8.63%, due 5/15/19 Standard Pacific Corp., Guaranteed Notes, 8.38%, due 1/15/21 Building Materials (2.2%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 USG Corp., Senior Unsecured Notes, 9.75%, due 1/15/18 USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñ Chemicals (4.4%) Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/21 LyondellBasell Industries NV, Senior Unsecured Notes, 5.00%, due 4/15/19 ØØ LyondellBasell Industries NV, Senior Unsecured Notes, 6.00%, due 11/15/21 LyondellBasell Industries NV, Senior Unsecured Notes, 5.75%, due 4/15/24 Momentive Performance Materials, Inc., Senior Secured Notes, 10.00%, due 10/15/20 ñ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 Computer Hardware (0.6%) Seagate HDD Cayman, Guaranteed Notes, 7.00%, due 11/1/21 Consumer - Commercial Lease Financing (7.1%) American General Finance, Inc., Senior Unsecured Medium-Term Notes, Ser. I, 5.40%, due 12/1/15 CIT Group, Inc., Guaranteed Notes, 7.00%, due 5/2/16 ñ CIT Group, Inc., Guaranteed Notes, 7.00%, due 5/2/17 ñ CIT Group, Inc., Senior Unsecured Notes, 6.63%, due 4/1/18 ñ CIT Group, Inc., Senior Unsecured Notes, 5.50%, due 2/15/19 ñØØ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.88%, due 9/1/17 Int'l Lease Finance Corp., Senior Unsecured Notes, 6.25%, due 5/15/19 Consumer Products (0.4%) PC Merger Sub, Inc., Senior Notes, 8.88%, due 8/1/20 ñ Department Stores (1.6%) Sears Holdings Corp., Secured Notes, 6.63%, due 10/15/18 Electric - Generation (4.3%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñ Calpine Corp., Senior Secured Notes, 7.88%, due 7/31/20 ñ Edison Mission Energy, Senior Unsecured Notes, 7.75%, due 6/15/16 Edison Mission Energy, Senior Unsecured Notes, 7.00%, due 5/15/17 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 NRG Energy, Inc., Guaranteed Notes, 8.25%, due 9/1/20 NRG Energy, Inc., Guaranteed Notes, 7.88%, due 5/15/21 ØØ Electric - Integrated (1.3%) CMS Energy Corp., Senior Unsecured Notes, 6.55%, due 7/17/17 CMS Energy Corp., Senior Unsecured Notes, 5.05%, due 2/15/18 IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ IPALCO Enterprises, Inc., Senior Secured Notes, 5.00%, due 5/1/18 Electronics (2.7%) Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 Ceridian Corp., Senior Secured Notes, 8.88%, due 7/15/19 ñ Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñ Energy - Exploration & Production (14.4%) ATP Oil & Gas Corp., Secured Notes, 11.88%, due 5/1/15 Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Chesapeake Energy Corp., Guaranteed Notes, 7.25%, due 12/15/18 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 5.88%, due 5/1/22 Denbury Resources, Inc., Guaranteed Notes, 8.25%, due 2/15/20 ØØ Everest Acquisition LLC, Senior Unsecured Notes, 9.38%, due 5/1/20 ñØØ EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 ØØ Linn Energy LLC, Guaranteed Notes, 6.25%, due 11/1/19 ñ Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 Newfield Exploration Co., Senior Unsecured Notes, 5.75%, due 1/30/22 Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 Plains Exploration & Production Co., Guaranteed Notes, 8.63%, due 10/15/19 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Plains Exploration & Production Co., Guaranteed Notes, 6.75%, due 2/1/22 Range Resources Corp., Guaranteed Notes, 8.00%, due 5/15/19 Range Resources Corp., Guaranteed Notes, 5.75%, due 6/1/21 Range Resources Corp., Guaranteed Notes, 5.00%, due 8/15/22 SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñ WPX Energy, Inc., Senior Unsecured Notes, 5.25%, due 1/15/17 WPX Energy, Inc., Senior Unsecured Notes, 6.00%, due 1/15/22 Food & Drug Retailers (1.1%) Rite Aid Corp., Guaranteed Notes, 9.50%, due 6/15/17 Rite Aid Corp., Secured Notes, 10.25%, due 10/15/19 Rite Aid Corp., Senior Secured Notes, 8.00%, due 8/15/20 Gaming (4.7%) Boyd Gaming Corp., Senior Subordinated Notes, 7.13%, due 2/1/16 CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 MGM Resorts Int'l, Guaranteed Notes, 7.75%, due 3/15/22 ØØ Pinnacle Entertainment, Inc., Guaranteed Notes, 7.75%, due 4/1/22 Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Wynn Las Vegas LLC, 1st Mortgage, 7.75%, due 8/15/20 Gas Distribution (8.7%) Access Midstream Partners L.P., Guaranteed Notes, 5.88%, due 4/15/21 Access Midstream Partners L.P., Guaranteed Notes, 6.13%, due 7/15/22 AmeriGas Finance LLC, Guaranteed Notes, 6.75%, due 5/20/20 AmeriGas Finance LLC, Guaranteed Notes, 7.00%, due 5/20/22 El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Corp., Senior Unsecured Notes, 7.25%, due 6/1/18 El Paso Corp., Senior Unsecured Global Medium-Term Notes, 7.75%, due 1/15/32 El Paso Energy Corp., Senior Unsecured Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 ØØ Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 Inergy L.P., Guaranteed Notes, 6.88%, due 8/1/21 Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 Kinder Morgan Finance Co., Senior Secured Notes, 6.00%, due 1/15/18 ñ MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Health Facilities (6.1%) Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 HCA, Inc., Senior Secured Notes, 6.50%, due 2/15/20 HCA, Inc., Senior Secured Notes, 7.88%, due 2/15/20 HCA, Inc., Senior Secured Notes, 5.88%, due 3/15/22 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 Tenet Healthcare Corp., Senior Unsecured Notes, 9.25%, due 2/1/15 Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 United Surgical Partners Int'l, Inc., Senior Unsecured Notes, 9.00%, due 4/1/20 ñ Universal Health Services, Inc., Senior Secured Notes, 7.13%, due 6/30/16 Hotels (0.7%) Host Hotels & Resorts L.P., Unsubordinated Notes, Series W, 5.88%, due 6/15/19 Host Hotels & Resorts L.P., Senior Unsecured Notes, 6.00%, due 10/1/21 Investments & Misc. Financial Services (2.5%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 ØØ Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 ñ Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Leisure (0.5%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 Machinery (2.1%) Case New Holland, Inc., Guaranteed Notes, 7.88%, due 12/1/17 ØØ Terex Corp., Senior Subordinated Notes, 8.00%, due 11/15/17 Terex Corp., Guaranteed Notes, 6.50%, due 4/1/20 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 ØØ Media - Broadcast (4.7%) AMC Networks, Inc., Guaranteed Notes, 7.75%, due 7/15/21 Clear Channel Communications, Inc., Senior Unsecured Notes, 5.50%, due 9/15/14 Clear Channel Communications, Inc., Guaranteed Notes, 10.75%, due 8/1/16 Cumulus Media Holdings, Inc., Guaranteed Notes, 7.75%, due 5/1/19 Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 ñ Univision Communications, Inc., Senior Secured Notes, 7.88%, due 11/1/20 ñ Univision Communications, Inc., Guaranteed Notes, 8.50%, due 5/15/21 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media - Cable (6.4%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 CCO Holdings LLC, Guaranteed Notes, 7.88%, due 4/30/18 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 Cequel Communications Holdings I LLC/Cequel Capital Corp., Senior Unsecured Notes, 8.63%, due 11/15/17 ñ CSC Holdings LLC, Senior Unsecured Notes, 7.63%, due 7/15/18 CSC Holdings LLC, Senior Unsecured Notes, 6.75%, due 11/15/21 ñ DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 DISH DBS Corp., Guaranteed Notes, 6.75%, due 6/1/21 DISH DBS Corp., Guaranteed Notes, 5.88%, due 7/15/22 ñ EchoStar DBS Corp., Guaranteed Notes, 7.13%, due 2/1/16 Media - Services (1.8%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, 7.63%, due 3/15/20 ñ WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 ØØ Medical Products (1.5%) Fresenius Medical Care US Finance II, Inc., Guaranteed Notes, 5.63%, due 7/31/19 ñ Fresenius Medical Care US Finance II, Inc., Guaranteed Notes, 5.88%, due 1/31/22 ñ Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 6.50%, due 9/15/18 ñ Hologic, Inc., Guaranteed Notes, 6.25%, due 8/1/20 ñØ Metals - Mining Excluding Steel (3.7%) Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 Arch Coal, Inc., Guaranteed Notes, 7.25%, due 10/1/20 Arch Coal, Inc., Guaranteed Notes, 7.25%, due 6/15/21 FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñ FMG Resources (August 2006) Pty Ltd., Senior Unsecured Notes, 6.00%, due 4/1/17 ñ FMG Resources (August 2006) Pty Ltd., Senior Unsecured Notes, 6.88%, due 4/1/22 ñ Peabody Energy Corp., Guaranteed Notes, 6.00%, due 11/15/18 ñ Packaging (6.0%) Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 ØØ Berry Plastics Corp., Secured Notes, 9.75%, due 1/15/21 ØØ Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 Reynolds Group Issuer, Inc., Senior Secured Notes, 9.88%, due 8/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 Pharmaceuticals (1.5%) Endo Pharmaceuticals Holdings, Inc., Guaranteed Notes, 7.00%, due 7/15/19 Jaguar Holding Co., Senior Unsecured Notes, 9.50%, due 12/1/19 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Printing & Publishing (5.1%) Cengage Learning Acquisitions, Inc., Secured Notes, 12.00%, due 6/30/19 ñ Cengage Learning Acquisitions, Inc., Senior Secured Notes, 11.50%, due 4/15/20 ñ Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 8.60%, due 8/15/16 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.25%, due 5/15/18 ØØ R. R. Donnelley & Sons Co., Senior Unsecured Notes, 8.25%, due 3/15/19 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.63%, due 6/15/20 Real Estate Dev. & Mgt. (0.4%) Realogy Corp., Senior Secured Notes, 7.63%, due 1/15/20 ñ Software - Services (3.5%) Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Guaranteed Notes, 11.25%, due 3/31/16 ØØ First Data Corp., Senior Secured Notes, 7.38%, due 6/15/19 ñ Sophia, L.P., Guaranteed Notes, 9.75%, due 1/15/19 ñ SunGard Data Systems, Inc., Guaranteed Notes, 7.38%, due 11/15/18 SunGard Data Systems, Inc., Guaranteed Notes, 7.63%, due 11/15/20 Syniverse Holdings, Inc., Guaranteed Notes, 9.13%, due 1/15/19 Specialty Retail (2.1%) Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 ØØ Toys “R” Us Property Co. II LLC, Senior Secured Notes, 8.50%, due 12/1/17 Support - Services (1.0%) Iron Mountain, Inc., Guaranteed Notes, 7.75%, due 10/1/19 Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Senior Unsecured Notes, 8.25%, due 2/1/21 Telecom - Integrated Services (9.0%) CenturyLink, Inc., Senior Unsecured Notes, Ser. S, 6.45%, due 6/15/21 Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 ØØ Frontier Communications Corp., Senior Unsecured Notes, 8.25%, due 4/15/17 Frontier Communications Corp., Senior Unsecured Notes, 8.50%, due 4/15/20 Frontier Communications Corp., Senior Unsecured Notes, 9.25%, due 7/1/21 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 Intelsat Jackson Holdings SA, Guaranteed Notes, 8.50%, due 11/1/19 Level 3 Communications, Inc., Senior Unsecured Notes, 8.88%, due 6/1/19 ñØ Level 3 Financing, Inc., Guaranteed Notes, 8.75%, due 2/15/17 Level 3 Financing, Inc., Guaranteed Notes, 8.13%, due 7/1/19 Level 3 Financing, Inc., Guaranteed Notes, 8.63%, due 7/15/20 PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 PAETEC Holding Corp., Guaranteed Notes, 9.88%, due 12/1/18 Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 U.S. West Communications Group, Senior Unsecured Notes, 6.88%, due 9/15/33 Windstream Corp., Guaranteed Notes, 7.88%, due 11/1/17 Windstream Corp., Guaranteed Notes, 7.75%, due 10/15/20 Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 ØØ Windstream Corp., Guaranteed Notes, 7.50%, due 6/1/22 Telecom - Wireless (4.7%) Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 SBA Telecommunications, Inc., Guaranteed Notes, 5.75%, due 7/15/20 ñ Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 ØØ Sprint Capital Corp., Guaranteed Notes, 8.75%, due 3/15/32 Sprint Nextel Corp., Guaranteed Notes, 9.00%, due 11/15/18 ñ Sprint Nextel Corp., Guaranteed Notes, 7.00%, due 3/1/20 ñ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Total Corporate Debt Securities (Cost NUMBER OF SHARES Short-Term Investments (3.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $8,379,328) Total Investments (140.5%) (Cost $364,837,773) ## Liabilities, less cash, receivables and other assets [(30.4%)] ØØ± Liquidation Value of Perpetual Preferred Shares [(10.1%)] Total Net Assets Applicable to Common Shareholders (100.0%) See Notes to Schedule of Investments Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by Neuberger Berman High Yield Strategies Fund Inc. (the “Fund”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund’s investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund’s investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Fund: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. Bank Loans. Inputs used by independent pricing services to value bank loan securities include multiple broker quotes (generally Level 2 inputs). The value of the Fund’s investments in interest rate swap contracts is determined by Management primarily by obtaining valuations from independent pricing services based on references to the underlying rates including the overnight index swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price (generally Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Liquid Reserves Fund Institutional Class are valued using the fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund’s Board of Directors (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund’s investments as of July 31, 2012: Asset Valuation Inputs Investments: Level 1 Level 2 Level 3§ Total Bank Loan Obligations^ $ - $ 33,353,914 $ - $ 33,353,914 Corporate Debt Securities Airlines - Automakers - - Banking - - Building & Construction - - Building Materials - - Chemicals - - Computer Hardware - - Consumer - Commercial Lease Financing - - Consumer Products - - Department Stores - - Electric - Generation - - Electric - Integrated - - Electronics - - Energy - Exploration & Production - - Food & Drug Retailers - - Gaming - - Gas Distribution - - Health Facilities - - Hotels - - Investments & Misc. Financial Services - - Leisure - - Machinery - - Media - Broadcast - - Media - Cable - - Media - Services - - Medical Products - - Metals - Mining Excluding Steel - - Packaging - - Pharmaceuticals - - Printing & Publishing - - Real Estate Dev. & Mgt. - 1,079,119 - 1,079,119 Software - Services - 9,476,737 - 9,476,737 Specialty Retail - 5,626,965 - 5,626,965 Support - Services - - Telecom - Integrated Services - - Telecom - Wireless - - Total Corporate Debt Securities - Short-Term Investments - - Total Investments $- ^ The Schedule of Investments provides information on the industry categorization for the portfolio. § The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: Beginning balance, as of 11/1/11 Accrued discounts/ (premiums) Realized gain/loss Change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance as of 7/31/12 Net change in unrealized appreciation/ (depreciation) from investments still held as of 7/31/12 Investments in Securities: Corporate Debt Securities Airlines $- $- $- $- Total $- $- $- $- The Fund had no transfers between Levels 1 and 2 during the period ended July 31, 2012. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of July 31, 2012: Level 1 Level 2 Level 3 Total Interest rate swap contracts $- $- ## At July 31, 2012, the cost of investments for U.S. federal income tax purposes was $364,995,225. Gross unrealized appreciation of investments was $17,906,295 and gross unrealized depreciation of investments was $5,122,127, resulting in net unrealized appreciation of $12,784,168 based on cost for U.S. federal income tax purposes. ñ Securities were purchased under Rule 144A of the Securities Act of 1933, as amended (the “1933 Act”), or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid. At July 31, 2012, these securities amounted to $86,173,747 or 32.0% of net assets applicable to common shareholders. Ø All or a portion of this security was purchased on a when-issued basis. At July 31, 2012 these securities amounted to $1,043,301 or 0.4% of net assets applicable to common shareholders. ØØ All or a portion of this security is segregated in connection with obligations for interest rate swap contracts, when-issued purchase commitments and delayed delivery purchase commitments. In addition, the Fund had deposited $3,749,592in a segregated account for interest rate swap contracts. µ Floating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of July 31, 2012, and their final maturity dates. ¢ All or a portion of this security was purchased on a delayed delivery basis. ^^ All or a portion of this security has not settled as of July 31, 2012 and thus does not have an interest rate in effect.Interest rates do not take effect until settlement. ± At July 31, 2012, the Fund had outstanding interest rate swap contracts as follows: Rate Type Swap Counterparty Notional Amount Termination Date Fixed-rate Payments Made by the Fund Variable- rate Payments Received by the Fund Accrued Net Interest Receivable (Payable) Unrealized Appreciation (Depreciation) Total Fair Value Citibank, N.A. March 18, 2015 1.677% .467%(1) Citibank, N.A. August 9, 2015 1.120% .465%(2) Citibank, N.A. December 7, 2015 1.883% .467%(3) 90 day LIBOR at June 14, 2012. 90 day LIBOR at May 4, 2012. 90 day LIBOR at June 1, 2012. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder reports. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman High Yield Strategies Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: September 28, 2012 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: September 28, 2012
